Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-14-00742-CR

                                     Andres Solis VIELMA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 38th Judicial District Court, Uvalde County, Texas
                             Trial Court No. 2013-09-12304-CR
                         Honorable Bert Richardson, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

        In accordance with this court’s memorandum opinion of this date, the trial court’s judgment
is MODIFIED to assess costs in the amount of $469.00, and the trial court’s judgment is
AFFIRMED AS MODIFIED. Counsels’ motion to withdraw is GRANTED. Appellant’s request
for an extension of time to file a pro se brief is DENIED AS MOOT.

       SIGNED September 9, 2015.


                                                 _____________________________
                                                 Karen Angelini, Justice